     Case 2:20-cv-00127-TLN-CKD Document 31 Filed 07/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CURTIS WARREN,                                      No. 2:20-cv-0127 TLN CKD P
12                        Plaintiff,
13             v.                                        ORDER
14   KELLY KANWAR SINGH, et al.,
15                        Defendants.
16

17             Plaintiff has filed a request for an extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s request for an extension of time (ECF No. 30) is granted.

20             2. Plaintiff shall file his amended complaint by August 1, 2021. Failure to file an

21   amended complaint by that date will result in recommendation that this action be dismissed

22   without prejudice.

23   Dated: July 27, 2021
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26   1
     warr0127.ext
27

28
